Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered on May 25, 1989, convicting defendant, after a plea of guilty, of manslaughter in the first degree and burglary in the second degree, and sentencing her to consecutive indeterminate terms of imprisonment of 8 to 24 years and 4 to 12 years, respectively, is unanimously affirmed.
On April 7, 1988, the defendant placed a bathrobe belt around the neck of a 92 year old woman, strangled her, and took her purse. Indicted for three counts of murder in the second degree and one count of burglary in the second degree, she pleaded guilty to a reduced charge of manslaughter in the first degree and burglary in the second degree in full satisfaction of the indictment.
A review of the record clearly shows that defendant’s plea was knowing and voluntary and that defendant’s counsel more than adequately represented the defendant (People v Baldi, 54 NY2d 137). Concur—Milonas, J. P., Rosenberger, Asch, Smith and Rubin, JJ.